Citation Nr: 0723448	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-00 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran is entitled to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran retired in August 2002 after serving more than 20 
years on active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 determination by a 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
Counseling Officer at the Regional Office (RO) in Waco, 
Texas, who determined that the proposed vocational 
rehabilitation plan for the veteran to transfer to a modified 
Program Support Clerk was appropriate. 

The veteran testified at a personal hearing held before the 
undersigned Veterans Law Judge in March 2007.  A transcript 
of that hearing has been associated with the claims file.


FINDING OF FACT

The veteran is in an occupation consistent with his pattern 
of abilities, aptitudes and interests, and is successfully 
maintaining such employment; thus, he does not have an 
employment handicap for VA purposes.


CONCLUSION OF LAW

The criteria for entitlement to a program of vocational 
rehabilitation under the terms and conditions of Chapter 31, 
Title 38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3101, 3102, 5107 (West Supp. 2005); 38 C.F.R. §§ 21.40, 
21.51, 21.52 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of Chapter 31, Title 38, United States Code, 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100.  

Generally, a veteran is entitled to a program of vocational 
rehabilitation if he or she has a service-connected 
disability that is compensable at a rate of at least 20 
percent and was incurred or aggravated in service on or after 
September 16, 1940, and is determined to be in need of 
rehabilitation to overcome an employment handicap.  A veteran 
is also entitled to a program of vocational rehabilitation if 
he or she has a service-connected disability that is 
compensable or is likely to be compensable at less than 20 
percent and is determined to be in need of rehabilitation to 
overcome a serious employment handicap.  38 U.S.C.A. § 3102; 
38 C.F.R. § 21.40.

A veteran shall be entitled to a rehabilitation program under 
the terms and conditions of Chapter 31, if the veteran is 
determined by the Secretary of Veterans Affairs to be in need 
of rehabilitation due to an employment handicap.  38 U.S.C.A. 
§ 3102.  An employment handicap is defined as an impairment 
of the veteran's ability to prepare for, obtain, or retain 
employment consistent with his or her abilities, aptitudes, 
and interests.  38 U.S.C.A § 3101; 38 C.F.R. § 21.51(b).

"Impairment" is defined as restrictions on employability 
caused by disabilities, negative attitude toward the 
disabled, deficiencies in education and training, and other 
pertinent factors.  38 C.F.R. § 21.51(c)(1).  An employment 
handicap which entitles the veteran to assistance under the 
Chapter 31 program exists when all of the following 
conditions are met: (i) the appellant has an impairment of 
employability; this includes appellants who are qualified for 
suitable employment, but do not obtain or retain such 
employment for reasons not within their control; (ii) the 
veteran's service- connected disability(ies) materially 
contributes to the impairment of employability; (iii) the 
appellant has not overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes and 
interests.  38 C.F.R. § 21.51(f)(1).

An employment handicap does not exist when any of the 
following conditions is present: (i) the appellant's 
employability is not impaired; this includes appellants who 
are qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the appellant's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the appellant has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. § 
3102; 38 C.F.R. § 21.51(f)(2).

In this case, the veteran's claim has been denied based on a 
finding that he has overcome the effects of impairment of 
unemployability through employment in an occupation which has 
offered reasonable accommodations, consistent with his 
pattern of abilities, aptitudes, and interests, and is 
successfully maintaining such employment.  

Simply stated, the veteran does not have an "employment 
handicap" as defined under VA regulation.  38 C.F.R. § 
21.51(f)(2)(iii).

The record shows that the veteran is 30-percent disabled 
based on service-connected disabilities involving a skin 
condition, hypertension, and a low back disability.  The 
veteran has been working as a file clerk at the RO since June 
2002, at the GS-4 level, but recently began complaining that 
repetitive lifting, bending, and walking were aggravating his 
back disability.  As a result, the RO found the veteran to be 
entitled to vocational rehabilitation under Chapter 31 due to 
being "not suitably employed," and to having an employment 
handicap.  Therefore, employment options were explored. 

In January 2004, the RO offered the veteran a position as a 
Program Support Clerk, at the same GS-4 level, with modified 
duties to accommodate his back disability.  A Career 
Assessment Inventory test revealed that clerical/clerking was 
the veteran's highest basic interest area scale score.  
Testing also revealed that the veteran had a very low range 
of interests or that he might be depressed.  However, the 
veteran denied being depressed.  

Based on his interests, along with findings from an IQ test, 
it was determined that the position  of a Program Support 
Clerk offered to the veteran was consistent with his 
interests, aptitudes, and abilities.  These test results are 
found to provide evidence against this claim.  

After obtaining all test results, the veteran again met with 
a counselor in February 2004, who encouraged him to think 
about the possibility of transferring to the Program Support 
Clerk position, which would be less physically demanding than 
his current position.  An Individualized Employment 
Assistance Plan (IEAP) was then developed to follow the 
veteran in this job for 60 days.  However, the veteran 
refused to sign the IEAP.  

The veteran then explained that arrangements had been made at 
his current position to accommodate his back disability by 
making his duties less physically demanding.  In other words, 
reasonable accommodations had been made in light of the 
veteran's low back disability.  The veteran indicated, 
however, that he would think about the offer and get back to 
the counselor later that week.  The counselor also told the 
veteran that he might want to consider one of several 
accounting jobs available at the VA Medical Center, which was 
a GS-4 target 6 position.  

In correspondence dated in February 2004, the veteran 
indicated that he was not interested in the position as a 
Program Support Clerk and that the accounting positions were 
all closed.  Instead, he expressed interest in applying for a 
position as a Veteran Services Representative (VSR), a job 
for which he had previously applied but was not selected.  

In February 2004, the veteran met with the counselor to 
confirm that he had declined the job as a Program Support 
Clerk and that he wanted help in obtaining the VSR position.  
The counselor explained that he would need to reapply for 
that position when it became available again.  The counselor 
than offered to assist the veteran write his résumé, develop 
his KSA's [knowledge, skills, and abilities], and file for 
veterans' preference status.  However, the veteran declined 
and said he "just wouldn't participate in the Chapter 31 
program."  The veteran then stated that he wanted more time 
to look into the Chapter 31 benefits program. 

Since the veteran and the counselor could not agree to an 
IEAP, the veteran was notified by a February 2004 letter that 
he could request an administrative review.  The veteran 
replied that he had declined the Program Support Clerk 
position because it was a "step backward."  He indicated 
that he was more interested in obtaining a position as either 
a Claims Assistant, a Training Technician, a VSR, or an 
Account Receivable Technician.  The veteran then requested 
that he be able to take college courses so that he could 
obtain such a position.  

According to the counselor, however, none of these positions 
had college or training requirements except for one year of 
work experience at a lower grade level, which the veteran 
had.  Such facts provide evidence against this claim. 

The counselor also indicated that these were not appointed 
positions, and that the veteran would need to pursue the 
normal application process.  

After carefully reviewing the record, the Board finds that 
the veteran is not entitled to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.  The RO initially found that the veteran had an 
impairment of employability because his service-connected 
back disability restricted physical activity required for his 
current position.  At the time the veteran filed his claim 
for Chapter 31 benefits, he had difficulty performing the 
duties of his job due which involved bending, lifting, and a 
lot of walking.  However, the veteran has since indicated 
that reasonable accommodations have been made at his current 
job so that his service-connected back disability no longer 
interfered with his ability to work.  In other words, it 
appears that the veteran no longer has an employment handicap 
(as defined by VA) as reasonable accommodations now allow him 
to perform his job in light of his service-connected 
disabilities. 

The veteran testified that both his current position as well 
as the Program Support Clerk position he declined are "dead 
end jobs" with no potential for advancement.  The Board 
disagrees, as he is always able to apply for higher level 
positions when they become available.  Moreover, although 
Chapter 31 provisions of suitable employment are subjective, 
the Board finds that these provisions do not require VA to 
provide unlimited training for the mere purpose of allowing 
the veteran to have more employment opportunities.  The 
veteran is currently employed in an entry level position in 
the field of his choice, and while his disability does have 
some impact on his employment, which is reflected in the 
level of disability he currently receives, the evidence of 
record shows that the veteran has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests.  Therefore the veteran does not 
have an "employment handicap" such that he is entitled to 
vocational rehabilitation training.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  

As a final note, the Board points out that the Veterans 
Claims Assistance Act of 2000 (VCAA), which describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005), does not apply to claims 
involving vocational rehabilitation benefits under Chapter 
31, Title 38, United States Code.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  Hence, the VCAA need not be 
considered. 

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


